Order entered July 16, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00469-CV

                                 TERVITA, LLC, Appellant

                                               V.

                              CASEY SUTTERFIELD, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-13815

                                           ORDER
       We GRANT appellant’s July 13, 2015 unopposed motion for extension of time to file

reply brief and ORDER the brief be filed no later than July 20, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE